—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered April 21, 1993, convicting him of robbery in the first degree and attempted robbery in the first *808degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that there is legally insufficient evidence of his guilt is unpreserved for appellate review because the specific contentions the defendant raises regarding the sufficiency of the identification testimony were not made at trial (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.